UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Marie-Ann Greenberg MAG-1284
Chapter 13 Standing Trustee
                                                                              Order Filed on June 20, 2019 by
30 TWO BRIDGES ROAD                                                            Clerk U.S. Bankruptcy Court
SUITE 330                                                                         District of New Jersey

FAIRFIELD, NJ 07004-1550
973-227-2840

                                                           Case No.: 18-34104 RG
IN RE:
  SHAWN JONES                                              Hearing Date: 6/19/2019

                                                           Judge: ROSEMARY GAMBARDELLA


                                                           Debtor is Entitled To Discharge

                    ORDER MODIFYING CHAPTER 13 PLAN POST CONFIRMATION

  The relief set forth on the following pages, numbered 2 through 2 is hereby ORDERED.




       DATED: June 20, 2019
 Debtor(s): SHAWN JONES

 Case No.: 18-34104 RG
 Caption of Order:     ORDER MODIFYING CHAPTER 13 PLAN POST CONFIRMATION

        The Plan of the Debtor having been proposed to creditors, and hearing having been held on the Confirmation
of such Plan, and it appearing that the applicable provisions of the Bankruptcy Code have been complied with ; and for
good cause shown, it is
    ORDERED, that the plan of the above named Debtor dated 4/23/2019, or as amended at the confirmation hearing
    is hereby confirmed. The Standing Trustee shall make payments in accordance with 11 U.S.C. § 1326 with funds
    received from the Debtor; and it is further
    ORDERED, that to the extent that the Debtor’s plan contains motions to avoid judicial liens under 11 U .S.C.
    Section 522(f) and/or to avoid liens and reclassify claims in whole or in part, such motions are hereby granted,
    except as specified herein:
    ORDERED, that commencing 1/1/2019, the Debtor shall pay the Standing Trustee
        the sum of $2,770.00 paid into date over 6 month(s), and then
        the sum of $800.00 for a period of 54 month(s), which payments shall include commission and expenses of
        the Standing Trustee in accordance with 28 U.S.C. § 586. The unsecured creditors shall receive on a pro rata
        basis, the balance remaining from the payments set forth in this paragraph, after payment of all
        administrative, priority & secured claims (i.e., Pot Plan); and it is further
    ORDERED, that upon completion of the plan, affected secured creditors shall take all steps necessary to remove
    of record any lien or portion of any discharged; and it is further
    ORDERED, The debtor(s) shall provide the Trustee with copies of their timely filed tax returns by April 15th
    every year throughout the life of the plan and any refund in excess of $2 ,000.00 beginning with 2019 tax year
    shall be paid into the plan or the case will be dismissed upon certification of the Trustee with 14 days notice to
    debtor(s) and debtor’s attorney; and it is further
     ORDERED, that upon expiration of the Deadline to File a Proof of Claim, the Chapter 13 Standing Trustee may
     submit an Amended Order Confirming Plan upon notice to the Debtor , Debtor's attorney and any other party
     filing a Notice of Appearance.
